DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1-4, 8-11 and 15-19 are currently amended. 
Applicant’s amendments to the claims will overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 03/03/2022.
Response to Arguments
Applicant’s arguments, see page 12, filed 05/31/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claim 15 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,911,409 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Shankar et al.  (US Patent No. 9,124,628) discloses seamlessly engaging or disengaging TLS proxy service (Shankar, column 2, lines 22-26), Hughes et al. (US Patent No. 7,430,755) discloses resuming or duplicating existing sessions (Hughes, column 8, lines 39-60), VanHeyningen et al. (US Patent No. 8,533,457) discloses using cache TLS session information to resume or establish TLS sessions (VanHeyningen, Abstract), Thornton et al. (US Pub No. 2011/0265174) discloses facilitating session migration. During operation, the system receives a communication packet from a client destined to a remote server. The system determines whether the communication packet belongs to a pre-existing communication session, and whether session state information associated with the session is available locally. In response to the communication packet belonging to a pre-existing communication session and the session state information being unavailable locally, the system constructs an interest requesting the session state information, disseminates the interest over a network, and receives the session state information. (Thornton, Abstract), and Vajravel (US Pub No. 2017/0339234) discloses session reliability can be improved when a USB device is redirected over a remote session. If a remote session is disconnected while a USB device is redirected over the remote session, a server-side agent and a client-side proxy will both receive a session disconnection notification. In response to this session disconnection notification, the agent and the proxy can each queue any I/O requests pertaining to a USB device that was being redirected over the now-disconnected remote session and commence waiting for a specified period of time. If the disconnected remote session is restored within the specified period of time, the agent and the proxy can send the queued I/O requests over the remote session. Otherwise, the agent and proxy can cause the queued I/O requests to be completed with the proper error status or discarded and can take appropriate steps to remove the device from the server and connect the device to the client. (Vajravel, Abstract and page 5, paragraph 0048), however, the prior art taken alone or in combination fails to teach or suggest “upon determining that  the proxy device is to disengage from the first device and the second device such that inspection of communication traffic during the first secure session is not to be performed by the proxy device, the first device is attempting to resume a previous secure session with the second device, ” (in claims 1, 8  & 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437